                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

STEELWORKERS PENSION TRUST,                   )
by Daniel A. Bosh, Chairman,                  )
                                              )
                       Plaintiff,             )
                                              )
               vs.                            )      Civil Action No. 19-205
                                              )
JENSEN MANUFACTURING CO.,                     )
                                              )
                       Defendant.             )

                                           ORDER

               AND NOW, this 5th day of June, 2019, after the plaintiff having filed an action in

the above-captioned case, and after a Report and Recommendation (Document No. [9]) was filed

by the Chief United States Magistrate Judge Cynthia Reed Eddy recommending that the motion

for default judgment filed by Plaintiff (Document No. [8]) be granted and that the proposed

judgment provided by Plaintiff be entered and granting the parties until May 31, 2019 to file

written objections thereto, no objections having been filed, and upon independent review of the

record, and upon consideration of the Chief United States Magistrate Judge’s Report and

Recommendation, which is adopted as the opinion of this Court,

               IT IS HEREBY ORDERED that Plaintiff’s Motion for Default Judgment [8] is

GRANTED. An appropriate Judgment follows.

                                              s/Nora Barry Fischer
                                              United States District Judge


cc:    Honorable Cynthia Reed Eddy
       Chief United States Magistrate Judge

       All Counsel of Record by electronic filing
